  Case 20-12013-jkf          Doc 13-4 Filed 06/26/20 Entered 06/26/20 13:01:01                  Desc
                                    Service List Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: Chang Hua Wang                                               CHAPTER 13
                                 Debtor(s)                          BK. NO. 20-12013 JKF
NewRez LLC d/b/a Shellpoint Mortgage Servicing
                            Movant
            vs.

Chang Hua Wang
                                 Respondent(s)


                                   CERTIFICATION OF SERVICE

        I, the undersigned, hereby certify that the foregoing Objection to Confirmation was served by

first class mail, postage pre-paid, upon the parties listed below on June 26, 2020.


Scott F. Waterman
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

Michael Seth Schwartz Esq.
707 Lakeside Office Park
Southampton, PA 18966

Chang Hua Wang
1001 Mayflower Drive
Quakertown, PA 18951B




Date: June 26, 2020

                                                  By: /s/ Rebecca A. Solarz, Esquire
                                                       Rebecca A. Solarz, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       215-627-1322
                                                       Attorney for Movant/Applicant
